In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00028-CV



     PARIS SNF, LLC D/B/A HERITAGE HOUSE AT
        PARIS REHAB & NURSING, Appellant

                            V.

   BRENDA SHEETZ AND RONALD HILL, Appellees




         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 90535




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:       July 12, 2022
Date Decided:         July 13, 2022




                                              2